EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 11-20 are canceled.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2021 has been entered.

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed April 28, 2021. Claims 3 and 11-20 have been cancelled without prejudice.  Claims 1, 2, and 4-10 are pending and an action on the merits is as follows.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-20 directed to species non-elected without traverse.  Accordingly, claims 11-20 been cancelled.

Allowable Subject Matter
Claims 1, 2 and 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regard to independent claim 1 and dependent claims 2 and 4-6, the closest prior art references, Lee et al. (US 2017/0031205 A1), Kobori et al. (US 2017/0131439 A1), and Ogane (US 2013/0222916 A1), fail to disclose, either singly or in combination, all of the limitations of claim 1, including the combination of limitations, “a low-refractive index layer below the color filter member and comprising a matrix part, and embedded together with each other in the matrix part a first hollow particle and a second hollow particle, wherein the first hollow particle has a particle size different from a particle size of the second hollow particle, wherein the first hollow particle is present in the low-refractive index layer in an amount in a range of about 40 wt% to about 60 wt%, based on the total weight of the low-refractive index layer, and wherein the second hollow particle is present in the low-refractive index layer in an amount in a range of about 15 wt% to about 35 wt%, based on the total weight of the low-refractive index layers wherein a sum of the total weight of the first hollow particle and the second hollow particle is 75% in the low-refractive index layer and the remaining 25% in the low-refractive index layer is a weight of the matrix part.”
In regard to independent claim 7 and dependent claims 8-10, the closet prior art references, Kobori et al. (US 2017/0131439 A1), and Ogane (US 2013/0222916 A1), fail to 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Jessica M. Merlin
May 8, 2021

/JESSICA M MERLIN/Primary Examiner, Art Unit 2871